DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions.
This Office Action is in response to Amendments and Remarks filed on 10/11/2021.
Claims 1, 10, and 16 have been amended.
Claims 1-23 are currently pending and considered below.

Response to Amendment

Applicant’s arguments and amendments, see Remarks/Amendments, filed 10/11/2021, with respect to the rejection of claims 1-23 under 35 USC §101 have been fully considered and are persuasive.  The rejection of claims 1-23 under 35 USC §101 has been withdrawn.  The claim amendments include limitations more clearly delimiting technical aspects of information displays and therefore the Examiner concludes the amended claims are directed to a practical application and are therefore statutorily eligible under 35 USC 101.  Amended independent claims 1, 10, and 16 include additional elements not taught by the prior art and therefore include allowable subject matter as detailed below.

Allowable Subject Matter

Claims 1-23 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Pollak (US 2012/0284113), Glassman (US 2013/0117106), Kemp (US 2012/0226570), and Rothman (US 8,447,645) disclosing:
Pollak (US 2012/0284113) disclosing a system for providing competitive pricing for automobiles.
Glassman (US 2013/0117106) disclosing a method for coupon service applications.
Kemp (US 2012/0226570) disclosing a method for tracking a price change for a purchase.
Rothman (US 8,447,645) disclosing a system for dynamic product pricing.
The prior art of record, however, does not teach at least these elements of the independent claims:
upon receiving a product selection, provide product display information about the product selection, by the one or more processors, for display on a second user interface of the user computer over the communication network, wherein:
the product selection is associated with a selected product of the subset of products and received by the one or more processors from the user computer over the communication network; and
according to the product display information, the user computer is configured to:
automatically detect a product area of the user interface for the selected product; and
automatically display the second user interface over a portion of the user interface and near the product area of the user interface while not obstructing the product area
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682